Citation Nr: 1217289	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  09-00 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 Atlanta Regional Office (RO) in Decatur, Georgia rating decision, which denied the claim on appeal.

The Veteran had a hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of that proceeding has been associated with the claims file.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current diagnosis of PTSD, as a result of his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his PTSD was incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In light of the favorable decision herein as to entitlement to service connection for PTSD, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, PTSD is not classified as a psychosis, and service connection for PTSD may not be granted on a presumptive basis.  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2011); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997). 

The Veteran contends he has PTSD as the result of his active duty service.  Specifically, the Veteran reports that during his military service in Vietnam in field artillery that he was subjected to multiple stressful events.  Specifically, the Veteran reports include being required to stand guard duty his first night with his unit and that enemy forces triggered alarm barriers throughout the night and that the guard in the next bunker killed multiple enemy forces.  In addition, the Veteran reported an incident involving the suicide of a twin brother in front of the Veteran, the twin brother, and others.  The Veteran also described involvement in over 25 air flights between fire zones, for which he was awarded the Air Medal, during which the helicopters flew low and were subject to ground fire.  The Veteran discussed an incident involving a rocket or mortar attack where one projectile hit the mess hall and service members suffered severe burns and other injuries.  

The Board acknowledges that the Veteran has a current medical diagnosis of PTSD.  In support of his claim, the Veteran submitted a February 2007 assessment from a private psychiatrist who diagnosed PTSD and attributed the diagnosis, at least in some measure, to his reported in-service stressors.  A May 2006 letter from a private physician also noted a diagnosis of and treatment for PTSD, but not the basis or bases for the diagnosis.  In addition, during a May 2005 assessment by a VA psychiatrist the Veteran reported stressors that included his claimed guard duty on his first night with his unit and the suicide of the service member in front of his twin brother and the Veteran.  Based in some measure on the foregoing, the VA psychiatrist diagnosed PTSD.  

As to the Veteran's reported in-service stressors, the Board observes that the RO denied the claim on the basis that his claimed stressors could not be verified by the Joint Service Record Research Center (JSRRC) because the information provided was not specific enough to allow for verification.  As noted above, however, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  In this case, the Veteran has been diagnosed with PTSD by a VA psychologist based on his reported in-service stressors.

Thus, the crucial inquiry is whether the Veteran's reported in-service stressors are consistent with the places, types, and circumstances of his service.  Based on the following, the Board concludes they are.  

The Veteran's DD 214 and service personnel records indicate an MOS of Field Artillery Basic and Cannoneer during service in Vietnam from June 1970 to January 1971.  The DD 214 also includes an award of the Air Medal.  The Veteran's job titles during service are not inconsistent with having to stand guard duty or be involved in field artillery operations that could result in return artillery or mortar fire.  The corroboration of every stressor detail is not required.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  Thus, the Board concludes that the Veteran's reported stressors involving guard duty and artillery fire are consistent with the time, place, and circumstances of his service.    

In summary, a VA psychiatrist has found that at least one of the Veteran's reported in-service stressors was adequate to support a diagnosis of PTSD and the Board finds that several of his stressors are consistent with the places, types, and circumstances of his service.  These same stressors also clearly involved fear of hostile military or terrorist activity.  The conclusion of the May 2005 VA psychiatrist is supported by multiple private physicians, including the February 2007 assessment of a private psychiatrist.  As such, the Board concludes that service connection is warranted.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


